Exhibit 10.65

Exclusive Technology Consulting and Service Agreement

This Exclusive Technology Consulting and Service Agreement (“this Agreement”) is
entered into on 11th September, 2007 in Shanghai, the People’s Republic of China
(“China”) by and between:

Party A: ICE Information Technology (Shanghai) Co., Ltd. Registered Office: 301
Room, 290 Song Hu Road, Yangpu District, Shanghai, China

And

Party B: Shanghai ICE Information Technology Co., Ltd. Registered Office: 316
Room, 290 Song Hu Road, Yangpu District, Shanghai, China

Party A and Party B are referred to hereinafter as “a Party” individually and
“the Parties” collectively.

Whereas:

 

1. Party A is a solely foreign-owned enterprise incorporated and existing in the
People’s Republic of China , which owns rich experience and human resources in
R&D network games, market promotion and regular operation and maintenance of
related utilities/systems.

 

2. Party B is a limited liability company incorporated in China; and

 

3. Party A agrees to provide consultation and relevant services for Party B and
Party B agrees to accept such consultation and services.

NOW AND THEREFORE, the Parties agree as follows according to the principle of
equality and mutual benefit.

 

1. Consultation and Services: Sole and Exclusive Interests

 

1.1 Party A agrees, within the validity period of this Agreement (“Term”), to
provide consultation and services for Party B in accordance with the terms and
conditions hereunder (see Annex I for details).

 

1.2 Party B agrees to accept, within the Term, consultation and services
provided by Party A. Party B further agrees that it shall not accept, within the
Term, any consultation and services in connection with the business hereunder
provided by any third party (except that appointed by Party A) unless Party A
gives prior consent in writing.



--------------------------------------------------------------------------------

1.3 Party A shall have the sole and exclusive rights in connection with any
rights, titles, interests and intellectual property arising from performance
hereof (including, but not limited to the copyright, patent technical secret,
business secret, etc.), independently developed by Party A or by Party B based
on the intellectual property of Party A or by Party A based on the intellectual
property of Party B, and Party B shall not claim any rights, titles, interests
and/or intellectual property against Party A.

 

1.4 If such development is made by Party A based on the intellectual property of
Party B, Party B shall ensure that such intellectual property is free from any
defect and shall indemnify Party A for any losses arising from any litigation
and/or disputes due to infringement by Party B’s intellectual property of the
rights of any third party, provided that Party A provides the evidence that is
recognized by the Parties to prove the losses it suffers. Party B warrants that
it shall get consent from Party A before it cooperates with other enterprises in
business and that Party A and its affiliated companies shall have priority in
the same conditions.

 

2. Calculation and Payment of Consultation and Service Fee (“the Fee”)

 

2.1 The Parties agree that in consideration of the related consulting services
provided to Party B by Party A hereunder, Party B shall pay service charge to
Party A calculated as 10% of various expenses as detailed in follows.

 

2.1.1 Any and all salaries, wages and other welfare expenses payable to the
following personnel employed by Party A for services provided to Party B:

 

  a) Operators and managers of online games;

 

  b) Customer service staff;

 

  c) Testers of online games; and

 

  d) Market and business developers.

 

2.1.2 Any and all costs and expenses suffered by Party A for the purchase of
out-sourced software, servers, computers and other electronic equipments
necessary for the services provided to Party B, which shall be paid in
installations by depreciation in accordance with applicable Chinese accounting
principles and tax law.

 

2.1.3 Bandwidth lease and IDC hosting charges payable to NAS Providers by Party
A for the services provided to Party B. In such event, any or all agreements
entered into by Party A and NAS Providers for such bandwidth lease and IDC
hosting shall be subject to the approval of Party B.

 

2.1.4 Rents of offices leased by Party A necessary for the services provided to
Party B, as well as all decoration and alteration expenses arising therefrom
including costs of office furniture. The Parties agree that such rents and
expenses shall be determined on the basis of proportion of Party A’s personnel
who provide services to Party B as detailed in Article 2.1 hereof in the total
number of Party A’s personnel plus the aggregated expenses assumed by Party A
for office lease and decoration. In such event, expenses for such decoration
shall be amortized on a monthly basis, which shall be calculated in accordance
with the applicable Chinese accounting principles and tax law.



--------------------------------------------------------------------------------

2.1.5 Any and all reasonable costs and expenses for personnel of Party A who
provide services for the business operations of Party B, including but not
limited to travel expenses, transportation expenses , telephone fees and post
charges etc.

 

2.1.6 All costs and expenses of Party A’s Logistics Support Department including
all salaries, wages and welfare expenses of such personnel, as well as other
reasonable expenses for business operations. All such expenses shall be
calculated as 50% of the aggregated costs arising therefrom.

 

2.2 Settlement

Party A shall, prior to the 20th day of each month, provide statement detailing
various expenses for the preceding month to Party B for review and confirmation,
provided, however, Party B shall, if necessary, review such expenses by itself
or any certified public accountant designated by it, for this purpose, Party A
shall provide all necessary supports.

 

2.3 Payment

Party B shall, within 30 days upon confirmation has been made as provided in
Article 2.2 hereof, pay the service charge to the bank account designated by
Party A.

2.4 Overdue Payment

Delay damages shall be paid to Party B as required herein if Party A delays the
payment of any due amounts hereunder, which shall be calculated as 0.04% of such
outstanding amounts per each day delayed until the date on which all such
amounts and damages have been fully paid by Party A.

 

3. Representation and Warranty

 

3.1 The Parties represent and warrant that:

 

3.1.1 Party A is a company incorporated and existing in China in accordance with
the law of China; and

 

3.1.2 Party A has full and due corporate power and authority to execute this
Agreement and the execution and performance hereof comply with the scope of
business of Party A with any and all necessary consent and/or approval of any
and all third parties and/or governmental authorities having been obtained and
do not breach any law or contracts by which Party A is bound upon.



--------------------------------------------------------------------------------

3.1.3 This Agreement shall constitute, upon execution, the legal document that
is legal, valid and binding on Party A.

 

3.2 Party B represents and warrants that

 

3.2.1 Party B is a company incorporated and existing in China in accordance with
the law of China; and

 

3.2.2 Party B has full and due corporate power and authority to execute this
Agreement and the execution and performance hereof comply with the scope of
business of Party B with any and all necessary consent and/or approval of any
and all third parties and/or governmental authorities having been obtained and
do not breach any law or contracts by which Party B is bound upon.

 

3.2.3 This Agreement shall constitute, upon execution, the legal document that
is legal, valid and binding on Party B.

 

4. Confidentiality

 

4.1 The Parties agree to take all reasonable measures to maintain the
confidentiality of all confidential information disclosed to them (“the
Confidential Information”; the Party providing Confidential Information shall
clearly state in writing, when providing it, that the information provided is
Confidential Information) and shall not disclose, give or assign to any third
party without prior agreement in writing by the Party providing the Confidential
Information (including that the receiver of the Confidential Information is
consolidated with the third party, that the receiver is merged by the third
party and/or that the receiver is directly or indirectly controlled by the third
party). The Parties shall, upon termination of this Agreement for any reason,
return the documents, data or software that contain the Confidential Information
to the original owner or the provider or destroy them with agreement of the
original owner or the provider and shall also delete all Confidential
Information from relevant memory devices and shall not use it for any purpose
thereupon. The Parties shall take necessary measures to ensure that the
Confidential Information is only disclosed to the employees, agents or
professional consultants of Party B who they deem necessary to know such
information and to cause those employees, agents or consultants to be bound by
the obligation of confidentiality hereunder. The Parties and the employees,
agents or professional consultants of Party B shall execute the Confidentiality
Agreement.

4.2 Confidential Information including but not limited to:

The information that is generally available to the public before it is
disclosed;

The information that is generally available to the public after disclosure not
due to the fault of Party A or Party B;

The information that has been in the possession of either Party before
disclosure, with sufficient evidence to prove that such possession is not
directly or indirectly from any third party;



--------------------------------------------------------------------------------

The information that either Party is obliged to disclose to relevant
governmental authorities and/or stock exchanges in accordance with any
applicable law, or that either Party may disclose to its direct legal and/or
financial advisers/consultants as required for normal operation.

 

4.3 The Parties agree that this article shall survive any modification,
cancellation or termination of this agreement.

 

5. Indemnity

 

5.1 Unless it is agreed otherwise herein, it shall be deemed that Party B
breaches this Agreement if Party B fails to fully perform and/or suspends its
performance of the obligations hereunder and fails to take remedial actions
within 10 days upon receipt of the notice from Party A and/or if Party B’s
representation and warranty are not true.

 

5.2 If a Party breaches this Agreement or any of its representation and/or
warranty herein (“the Defaulting Party”), the other Party (“the Non-Defaulting
Party”) may notify the Defaulting Party in writing of such breach and require
the Defaulting Party to take remedial actions within 10 days upon receipt of the
notice or take corresponding measures to effectively avoid damages in time and
continue to perform this Agreement. The Defaulting Party shall, if there is any
damage caused to the Non-Defaulting Party, indemnify and hold harmless the
Non-Defaulting Party to cause the Non-Defaulting Party to obtain all interests
that it shall obtain due to performance hereof.

 

5.3 The Defaulting Party shall indemnify the Non-Defaulting Party against any
and all costs, liabilities and losses (including, but not limited to, losses of
the benefits of the Non-Defaulting Party) arising from the breach of this
Agreement, including but not limited to the interests payable and/or lost due to
such breach and the attorney Fee. The indemnity paid by the Defaulting Party to
the Non-Defaulting Party shall be equal to the losses and damages caused due to
the breach, including the interests that the Non-Defaulting Party shall obtain
due to performance; provided, however, that the indemnity shall not exceed the
reasonable expectation of the Parties.

 

5.4 Party B shall be responsible for all the claims made by any person as a
result of Party B’s failure to follow the instructions of Party A, or improper
use of Party A’s intellectual property, or incorrect technical operation. Party
B shall, if it is aware of any person who uses Party A’s intellectual property
without proper license, immediately notify Party A thereof and cooperate with
Party A in any action taken.

 

5.5 The Parties shall, in the case of breach hereof by both parties, determine
the indemnity payable to the other party respectively based on the degree of
their breach.



--------------------------------------------------------------------------------

6. Effectiveness, Performance and Term

 

6.1 This agreement is executed and will come into force as of the captioned
date.

 

6.2 Unless Party A terminates this Agreement before the expiry, this Agreement
shall be effective until Party A dissolves in accordance with the law of China.

 

7. Termination

 

7.1 Party B shall not, within the Term, terminate this Agreement before the
expiry; otherwise Party B shall pay [RMB 500,000 (RMB FIVE HUNDRED THOUSAND YUAN
ONLY)] to Party A, indemnify Party A for all losses arising from it and pay all
the Fee of the services completed. Party A may terminate this Agreement at any
time within the Term hereof with a 30-day prior written notice to Party B. If
Party A terminates this Agreement before the expiry hereof due to breach of
contract by Party B, Party B shall pay [RMB 500,000 (RMB FIVE HUNDRED THOUSAND
YUAN ONLY)] to Party A, indemnify Party A for all losses arising from it and pay
all the Fee of the services completed.

 

7.2 The rights and obligations of the Parties under Articles 4 and 5 shall
survive the termination of this agreement.

 

8. Resolution of Disputes

 

8.1 Any and all disputes over the interpretation and performance of provisions
hereunder shall be subject to friendly negotiation. If no agreements are reached
after negotiation, either Party may submit the disputes to the CIETAC Shanghai
Branch for arbitration in accordance with the Arbitration Rules of the
Commission effective then. The arbitration shall be carried out in Shanghai in
Chinese. The arbitral award shall be final and binding upon both Parties. This
Article shall survive the termination and cancellation hereof.

 

8.2 Except for the issues disputed by the Parties, the Parties shall continue to
perform their obligations based on the principle of goodwill.

 

9. Force Majeure

 

9.1 “The Event of Force Majeure” is any event that is beyond the reasonable
control of a Party and cannot be avoided even if the Party affected has taken
due care, including, but not limited to, act of government, act of nature, fire,
explosion, storm, flood, earthquake, tide, lightning or war. However, inadequacy
of credit, funds or financing shall not be deemed an event beyond the reasonable
control of a Party. The Party that is affected by the Event of Force Majeure and
seeks for relief from the obligations hereunder shall notify the other Party as
soon as possible of such relief and the steps that shall be taken to perform the
obligations.



--------------------------------------------------------------------------------

9.2 Where the performance hereof is deferred or/and prevented by the aforesaid
Force Majeure, the Party affected thereby may assume no obligations hereunder
for it within the scope of being deferred or/and hindered. The Party affected
thereby shall take appropriate measures to reduce or eliminate the influence of
“the Event of Force Majeure” and try its best to resume performance of the
obligations deferred or/and hindered by “the Event of Force Majeure”. The
Parties agree to with their best efforts resume the performance hereunder upon
elimination of the Event of Force Majeure.

 

10. Notices

The notices given by the Parties for performing the rights and obligations
hereunder shall be in writing and delivered in person, by airmail, or via
courier service, or faxed, to the following address (es) or numbers or to other
address (es) or numbers of other parties provided by the Party in written notice
from time to time. The notice shall be deemed served at the time when the sender
receives the confirmation that the fax has been sent in the case of fax or at
the time of actual delivery in the case of the mails delivered in person, by
airmail, or via courier service.

To Party A: ICE Information Technology (Shanghai) Co., Ltd.

Address: 301 Room, 290 Song Hu Road, Yangpu District, Shanghai, China

Fax: 021-51781818

Tel: 021-51781888

Attention: Sun Tao

To Party B: Shanghai ICE Information Technology Co., Ltd.

Address: 3rd Floor, Building No.10, KIC Plaza, 290 Song Hu Road, Yangpu
District, Shanghai, China

Fax: 021-51781818

Tel: 021-51781888

Attention: Sun Tao

 

11. Assignment

Party B shall not assign its rights and/or obligations hereunder to any third
party unless it has received the written prior approval of Party A. Party A may
assign its rights and/or obligations hereunder to any third party without prior
approval of Party B; however, Party A shall notify Party B of the same.

 

12. Severability of this Agreement

If any provisions hereunder are invalid or not enforceable due to inconsistency
with relevant laws, the provisions are invalid or not enforceable only to the
extent as provided by the relevant laws, without prejudice to the legal force of
other provisions hereunder.



--------------------------------------------------------------------------------

13. Modification and Supplementation

The Parties shall modify and/or supplement this Agreement in written agreement.
The relevant modification and supplementation that the Parties have properly
signed is a part hereof and has the same legal force.

 

14. Governing Law

The execution, validity, performance and interpretation hereof and resolution of
disputes in connection herewith shall be subject to the law of the People’s
Republic of China.

IN WITNESS WHEREOF, the authorized representatives of the Parties executed this
Agreement on the captioned date.

[Signature Page]

Party A: ICE Information Technology (Shanghai) Co., Ltd.

Legal representative: /s/ Sun Tao

Party B: Shanghai ICE Information Technology Co., Ltd.

Legal representative: /s/ Zhou Dan